Case 4:18-cr-20151-MFL-SDD ECF No. 373 filed 05/11/20             PageID.1414      Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                                 Case No. 18-cr-20151-5
                                                          Hon. Matthew F. Leitman
 v.

 D5, DIAMOND FIELDS,

            Defendant.
 _____________________________________________________________________/

               ORDER DIRECTING DEFENDANT TO SUPPLEMENT
              DEFENDANT’S REQUEST FOR RELEASE (ECF No. 372)

        On November 20, 2018, the Court entered a judgment against Defendant Diamond

 Fields. (See Judgment, ECF No. 276.) The Court sentenced Fields to a prison term of 38

 months for wire fraud conspiracy. (See id., PageID.863–864; Rule 11 Plea Agreement,

 ECF No. 200.)

        In a letter dated April 10, 2020, Fields wrote the Court to request her release. (See

 Letter, ECF No. 372, PageID.1412.) Fields seeks release because, among other things, her

 mother – who is currently taking care of Fields’ children – is recovering from surgery and

 unable to care for the children. Fields also notes that several of her family members have

 been diagnosed with COVID-19 and are unable to help care for her mother or her children.

 Accordingly, Fields asks to be released to help care for her family. (See id.)

        Fields’ request is in the nature of a request for compassionate release under 18

 U.S.C. § 3582(c)(1)(A).     Fields, however, has not provided the Court with enough

 information to fully evaluate her request. In particular, the Court requires more information


                                              1
Case 4:18-cr-20151-MFL-SDD ECF No. 373 filed 05/11/20            PageID.1415        Page 2 of 2



 before it can determine whether Fields’ release may be justified due to the “incapacitation

 of the caregiver of [Fields’] minor children.” U.S.S.G. § 1B1.13(1)(C)(i).

       To determine if Fields is eligible for release under Section 3582(c)(1)(A), the Court

 HEREBY DIRECTS Fields to supplement her request for release by providing the Court

 with further information about:

     Her mother’s specific condition, her mother’s recovery time from surgery, and how

        her mother’s condition prevents her mother from being able to care for Fields’

        children (including providing her mother’s medical records if available);

     Who is available to care for her children, if anybody;

     How old her children are;

     What her circumstances in custody are; and

     Any other extraordinary or compelling reason for why release is appropriate in her

        circumstance.

        IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
 Dated: May 11, 2020


        I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on May 11, 2020, by electronic means and/or ordinary mail.

                                                 s/Holly A. Monda
                                                 Case Manager
                                                 (810) 341-9761




                                             2
